                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


PAUL ALLEN ADAMS,

             Plaintiff,

      v.                                            Case No. 17-CV-699

RANDALL R. HEPP, et al.,

             Defendants.


                                      ORDER


      Defendants moved for summary judgment on June 7, 2019. The court extended

plaintiff Paul Adams’s deadline to respond to August 7, 2019. (ECF No. 90 at 5.) On

July 8, 2019, Adams filed a motion asking the court to allow him to use money in his

release account to pay for costs that he will incur in responding to the defendants’

motion. (ECF No. 112.) Adams explains that he cannot afford to pay for copies or for

postage.

      The Prison Litigation Reform Act (PLRA) sets forth procedures to be followed

when a prisoner wishes to bring a civil action “without prepayment of fees or security

therefor[.]” 28 U.S.C. § 1915(a)(2). However, the PLRA says nothing about costs, and

at least one Circuit Court of Appeals has noted that granting in forma pauperis status

under § 1915 “does not exempt litigants from the costs of copying and filing

documents; service of documents other than the complaint; costs; expert witness fees;

or sanctions.” Porter v. Dep't of Treasury, 564 F.3d 176, 180 n. 3 (3rd Cir. 2009)
(internal citations omitted). Accordingly, the court will deny Adams’s motion to access

his release account.

       That said, the court does not believe that Adams should be penalized because

he cannot afford to prepare and deliver his response materials. Accordingly, the court

will direct the clerk’s office to provide Adams with a suitable envelope or box for

mailing his response materials with postage pre-paid. Adams may mail his original

exhibits to the clerk’s office for processing; they will be returned to him after they are

scanned and docketed.

       The court cautions Adams that this accommodation does not give him license

to file his entire medical file or every email correspondence/DOC record in his

possession. The court will not root through hundreds of documents to make his case

for him. See Gross v. Town of Cicero, Ill., 619 F.3d 697, 702-03 (7th Cir. 2010) (“Judges

are not like pigs, hunting for truffles buried in [the record].”) (citations omitted).

Every document Adams includes with his response materials must be cited to in his

responses to the defendants’ proposed findings of facts or in his legal brief.

       IT IS THEREFORE ORDERED that Adams’s motion to use funds in his

release account to pay for litigation costs (ECF No. 112) is DENIED.

       IT IS FURTHER ORDERED that, by August 7, 2019, Adams shall notify

the clerk’s office of the total number of pages he intends to file so that the clerk’s office

may mail him a suitable envelope or box, postage pre-paid. The court will not penalize

Adams for the delay in submitting his response materials.



                                             2
Dated in Milwaukee, Wisconsin this 15th day of July, 2019.




                                      WILLIAM E. DUFFIN
                                           U.S. Magistrate Judge




                                  3
